DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the Applicant’s arguments and amendments filed on 10/18/2022. Applicant amended claims 1, 8, and 15; canceled claims 5, 12, and 19; and added claims 21–23. Claims 1–4, 6–11, 13–18, and 20–23 are pending and are examined below.
Response to remarks and arguments
Applicant’s amendments filed on 10/18/2022 obviate the claim interpretations under § 112(f). Accordingly, the claim interpretations under § 112(f) are withdrawn.
Applicant’s amendments filed on 10/18/2022 obviate the claim rejections under    § 101. Accordingly, the claim rejections under § 101 are withdrawn.
Applicant’s amendments filed on 10/18/2022 obviate the claim rejections under    § 102. Accordingly, the claim rejections under § 102 are withdrawn.
Applicant’s amendments filed on 10/18/2022 in regards to the claim rejections under § 103 of independent claims 1, 8, and 15 have been fully considered but are unpersuasive.
	In regards to independent claims 1, 8, and 15, Applicant argues that the self-identifying vehicle of Konrardy is unsatisfactory for the intended purpose of Kasavala because the vehicle of Konrardy requires self-identification of the damage imposed on the ego vehicle, whereas the vehicle of Kasavala does not require said self-identification. Continuing, Applicant argues that Konrardy changes the principle of operation of Kasavala to a vehicle that navigates to an inspection facility for inspection. Applicant concludes that Konrardy fails to cure the deficiencies of Kasavala.
	Examiner respectfully disagrees. Konrardy teaches sending a command to the vehicle after the vehicle has identified an impact event that may result in damage, the command effective to cause the vehicle to navigate to an inspection facility to be inspected at the inspection facility: 
The controller 204 may further determine information regarding the likely cause of a collision or other incident …. This information may be used to determine risk levels associated with autonomous vehicle operation. (That is, an impact event is identified. See at least Col. 33, ll. 28–41)
The on-board computer 114 may determine whether any of the risk levels exceed a safety threshold indicating maximum safe operational risk …. If at least one risk level exceeds the safety threshold, usage restrictions may be determined and implemented. (That is, based on a safety threshold, the impact event is analyzed as to determine if it is an impact that may have caused damage. (See at least col. 53, ll. 10–19 and FIG. 8)
[If] the vehicle 108 is capable of fully autonomous operation under the usage restrictions, the on-board computer 114 may control the vehicle 108 to travel fully autonomously … to the repair facility [i.e., inspection facility]. (That is, after identifying an impact event that may have caused damage, a command causes the vehicle to navigate to an inspection facility for inspection and possible repair. Emphasis added; see at least col. 53, ll. 63–66 to col. 54, ll. 1–16 and FIG. 8)
	Kasavala discloses a sensor and projector system for inspecting a vehicle in an inspection facility. Konrardy teaches sending a command to the vehicle after the vehicle has identified an impact event that may result in damage, the command effective to cause the vehicle to navigate to an inspection facility to be inspected at the inspection facility.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the invention of Kasavala and include the feature of: sending a command to the vehicle after the vehicle has identified an impact event that may result in damage, the command effective to cause the vehicle to navigate to an inspection facility to be inspected at the inspection facility, as taught by Konrardy, to, as suggested by Konrardy, “improve upon existing techniques for evaluating autonomous vehicle components by identifying and responding to a broader range of component malfunctions.” (Col. 49, ll. 31–58). 
	Keeping the above in mind, the incorporation of Konrardy into Kasavala does not render Kasavala unsatisfactory for its intended purpose. Rather, as shown above, said incorporation improves the intended purpose of the vehicle inspection system of Kasavala by enabling autonomous vehicles to automatically use the inspection facility of Kasavala. Along the same lines, the incorporation of Konrardy into Kasavala does not change the principle of operation of Kasavala. Namely, the self-driving car of Konrardy does not affect the principle of operation—i.e., vehicle inspection—of the sensor and projector system of Kasavala; in other words, it makes no difference towards the operation of Kasavala whether the car being inspected is automatic or not.
	Accordingly, the § 103 rejections of independent claims 1, 8, and 15 and the dependent claims thereof are maintained.
Claim rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3, 6, 8–10, 13, 15–17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kasavala et al. (US20210325313A1) in view of Konrardy et al. (US10824145B1); from here on referred to as Kasavala and Konrardy, respectively.
As to claim 1, Kasavala discloses a system comprising: 
	one or more processors (“Control and data analysis unit 4.” See at least ¶ 21.);
	a projector and sensor system in communication with the one or more processors, the projector and sensor system configured to project electromagnetic radiation onto at least one surface of a vehicle and receive, via one or more sensors, sensor data containing at least a portion of the electromagnetic radiation reflected off of the at least one surface of the vehicle (The sensor and projector system corresponds to: “The device 1.” See at least ¶ 21 and FIG 1. Continuing, “the method according to the invention is distinguished in that surface defects are identified on the basis of the evaluation of at least one image [i.e., sensor data containing at least a portion of electromagnetic radiation] recorded by at least one camera [i.e., one or more sensors] in the form of a grid graphic made up of pixels of an illumination pattern projected by at least one first illumination unit on at least a part of the surface [i.e., electromagnetic radiation is projected onto at least one surface of a vehicle].” Emphases added; see at least ¶ 8. “In general, various wavelengths, i.e., various colors up to UV or infrared rays [i.e., electromagnetic radiation], can be used for the illumination.” Emphasis added; see at least ¶ 30.);
	memory storing computer-readable instructions (“Control and data analysis unit 4.” See at least ¶ 21.), the instructions effective to cause the one or more processors to:
	receive the sensor data from the sensor and projector system (“Surface defects are identified on the basis of the evaluation of at least one image recorded by at least one camera.” That is, sensor data is received from the sensor and projector system for evaluation. See at least ¶ 8.);
	analyze the sensor data based on the reflected electromagnetic radiation and an expected pattern of reflected electromagnetic radiation (“The disappearance of individual stripes [i.e., a deviation in an expected pattern of reflected electromagnetic radiation] can accordingly advantageously be used as a criterion for identifying surface defects.” Emphasis added; see at least ¶ 42; see also FIG. 7.); and 
	determine, at the inspection facility, if the vehicle has cosmetic damage on the at least one surface of the vehicle based on the analysis of the sensor data (“The disappearance of individual stripes [i.e., a deviation in an expected pattern of reflected electromagnetic radiation] can accordingly advantageously be used as a criterion for identifying surface defects.” See at least ¶ 42; see also FIG. 7.).
	Kasavala fails to explicitly disclose sending a command to the vehicle after the vehicle has identified an impact event that may result in damage, the command effective to cause the vehicle to navigate to an inspection facility having the projector and sensor system to be inspected at the inspection facility.
	Nevertheless, Konrardy teaches sending a command to the vehicle after the vehicle has identified an impact event that may result in damage, the command effective to cause the vehicle to navigate to an inspection facility be inspected at the inspection facility (“The controller 204 may further determine information regarding the likely cause of a collision or other incident …. This information may be used to determine risk levels associated with autonomous vehicle operation.” That is, an impact event is identified. See at least Col. 33, ll. 28–41. “The on-board computer 114 may determine whether any of the risk levels exceed a safety threshold indicating maximum safe operational risk …. If at least one risk level exceeds the safety threshold, usage restrictions may be determined and implemented.” That is, based on a safety threshold, the impact event is analyzed as to determine if it is an impact that may have caused damage. See at least col. 53, ll. 10–19 and FIG. 8. “[If] the vehicle 108 is capable of fully autonomous operation under the usage restrictions, the on-board computer 114 may control the vehicle 108 to travel fully autonomously … to the repair facility [i.e., inspection facility].” That is, after identifying an impact event that may have caused damage, a command causes the vehicle to navigate to an inspection facility for inspection and possible repair. Emphasis added; see at least col. 53, ll. 63–66 to col. 54, ll. 1–16 and FIG. 8.).
	Kasavala discloses an inspection facility having the claimed projector and sensor system. Konrardy teaches sending a command to the vehicle after the vehicle has identified an impact event that may result in damage, the command effective to cause the vehicle to navigate to an inspection facility be inspected at the inspection facility.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kasavala and include the feature of: sending a command to the vehicle after the vehicle has identified an impact event that may result in damage, the command effective to cause the vehicle to navigate to an inspection facility to be inspected at the inspection facility, as taught by Konrardy, to, as suggested by Konrardy, “improve upon existing techniques for evaluating autonomous vehicle components by identifying and responding to a broader range of component malfunctions.” (Konrardy, Col. 49, ll. 31–58). 
Independent claims 8 and 15 are rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.
As to claims 2, 9, and 16, Kasavala discloses wherein the electromagnetic radiation projected onto the at least one surface of the vehicle is visible light in a selected pattern that becomes distorted when the selected pattern is projected onto an area with cosmetic damage (“In general, various wavelengths, i.e., various colors up to UV or infrared rays, can be used for the illumination.” That is, electromagnetic radiation may be used to illuminate a pattern. See at least ¶ 30.  “Structure changes in the surface 51 of a three-dimensional object 5, for example folds or bends in the engine hood of a motor vehicle body, do not result in … a pattern [associated with no defect].” See at least ¶ 43; see also FIG. 7.).
As to claims 3, 10, and 17 Kasavala fails to explicitly disclose wherein if the reflected electromagnetic radiation matches the expected pattern of reflected electromagnetic radiation, determine that the vehicle does not have cosmetic damage on the at least one surface.
	Nevertheless, this feature would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. As shown in the rejection of claim 1, Kasavala discloses determining if the vehicle has cosmetic damage on at least one surface of the vehicle based on an analysis of sensor data, in which the analysis includes examining for expected pattern. That is, Kasavala discloses that if an illumination pattern does not match an expected pattern, then a defect is detected. Thus, a person of ordinary skill in the art would have recognized from Kasavala that if the illumination pattern fits the expected pattern, then there is no defect. And a person of ordinary skill in the art would have been motivated to include this feature as it is a well-known and a useful feature in the art for determining whether vehicle surfaces are defect-free and thus available to return to normal operations. As including this feature corresponds to applying a known technique to improve a similar device in the same way, the feature is obvious. See MPEP 2141(III).
As to claims 6, 13, and 20, Kasavala discloses: wherein the instructions are further effective to cause the one or more processors to: 
	generate a damage report if the vehicle is determined to have cosmetic damage on at least a portion of the vehicle (“Identified surface defects OF are classified by a comparison to at least one model function MF … and/or a pattern of already classified surface defects OF, … and the measurement and/or evaluation data of surface defects OF classified in this way are stored in a database .” That is, classified measurement and/or evaluation data corresponds to a generated damage report. See at least ¶ 46.); 
	store the sensor data and the damage report into a database (“Identified surface defects OF are classified by a comparison to at least one model function MF … and/or a pattern of already classified surface defects OF, … and the measurement and/or evaluation data of surface defects OF classified in this way are stored in a database.” That is, the generated damage report is stored in a database. See at least ¶ 46.); and 
	create an algorithm based on the sensor data and the damage report (“[The generated damage report] advantageously enables the recognition and analysis of surface defects OF in three-dimensional objects 5 having reflective surface 51 to be improved after each performed analysis and the performance of the method according to the invention or the device 1 according to the invention to be optimized automatically in terms of a “deep learning” or “machine learning” strategy.” That is, an algorithm is generated and updated. See at least ¶ 46.), 
	wherein the algorithm is configured to receive new sensor data containing at least a second portion of electromagnetic radiation reflected off of at least one surface of a second vehicle and output whether the second vehicle has cosmetic damage (“[The generated damage report] advantageously enables the recognition and analysis of surface defects OF in three-dimensional objects 5 having reflective surface 51 to be improved after each performed analysis and the performance of the method according to the invention or the device 1 according to the invention to be optimized automatically in terms of a “deep learning” or “machine learning” strategy.” That is, an algorithm is generated and updated. See at least ¶ 46. Examiner notes that both the “deep learning” and “machine learning” strategies are updated per nth vehicle, which includes a second vehicle.). 
Claims 4, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kasavala in view of Konrardy as applied to claim 1 above, further in view of Herman et al. (US20200066067A1; from here on referred to as Herman).
As to claims 4, 11, and 18, the combination of Kasavala and Konrardy fails to explicitly disclose instructing the vehicle to navigate to a repair facility if the vehicle has cosmetic damage on the at least one surface.
	Nevertheless, Herman teaches instructing the vehicle to navigate to a repair facility if the vehicle has damage on the at least one surface (“The computer may be programmed to actuate the vehicle 100 to navigate to a service center for replacing a component 200 upon determining that the damage quantifier D.sub.part of the respective component exceeds a predetermined threshold.” See at least ¶ 85; see also FIG. 10.).
	Kasavala discloses an inspection facility having the claimed projector and sensor system. Konrardy teaches sending a command to the vehicle after the vehicle has identified an impact event that may result in damage, the command effective to cause the vehicle to navigate to an inspection facility be inspected at the inspection facility. Herman teaches instructing the vehicle to navigate to a repair facility if the vehicle has damage on at least one surface. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasavala and Konrardy and include the feature of: instructing the vehicle to navigate to a repair facility if the vehicle has damage on the at least one surface, as taught by Herman, to enhance safety by, as suggested by Herman, “reduc[ing] risk of injury, further damage, etc., … because of a risk or occurrence of a structural failure or diminished crash worthiness.” (Herman, ¶ 40)
Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Kasavala in view of Konrardy as applied to claim 1, further in view of Starns et al. (US20200292337A1; from here on referred to as Starns).
As to claims 7 and 14, Kasavala fails to explicitly disclose determining if the vehicle does not have cosmetic damage on the at least one surface. 
	Nevertheless, this feature would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. As shown in the rejection of claim 1, Kasavala discloses determining if the vehicle has cosmetic damage on at least one surface of the vehicle based on an analysis of sensor data, in which the analysis includes examining for expected pattern. That is, Kasavala discloses that if an illumination pattern does not match an expected pattern, then a defect is detected. Thus, a person of ordinary skill in the art would have recognized from Kasavala that if the illumination pattern fits the expected pattern, then there is no defect. And a person of ordinary skill in the art would have been motivated to include this feature as it is a well-known and a useful feature in the art for determining whether vehicle surfaces are defect-free and thus available to return to normal operations. As including this feature corresponds to applying a known technique to improve a similar device in the same way, the feature is obvious. See MPEP 2141(III).
	Continuing, the combination of Kasavala and Konrardy fails to explicitly disclose instructing the vehicle to return to ridesharing activities if the vehicle does not have cosmetic damage on the at least one surface.
	Nevertheless, Starns teaches instructing the vehicle to return to ridesharing activities if the vehicle is safe to operate (“Transportation management system 110 may have determined that autonomous vehicle 160E should be scheduled for one or more services at stationary service center 180A …. In response to this determination, transportation management system 110 may provide instructions 155A to autonomous vehicle 160E to drive (or return) to service center 180A for service work …. After an autonomous vehicle (e.g., 160F) has been serviced by a stationary service center 180, it may return to the pool of available autonomous vehicles.” That is, the vehicle may return to ridesharing activities after service has been performed; e.g., after cosmetic damage has been repaired. See at least ¶ 33.).
	Kasavala discloses an inspection facility having the claimed projector and sensor system, and renders obvious the feature of determining if the vehicle does not have cosmetic damage on at least one surface. Konrardy teaches sending a command to the vehicle after the vehicle has identified an impact event that may result in damage, the command effective to cause the vehicle to navigate to an inspection facility be inspected at the inspection facility. Starns teaches instructing the vehicle to return to ridesharing activities if the vehicle is safe to operate.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasavala and Konrardy and include the feature of: instructing the vehicle to return to ridesharing activities if the vehicle is safe to operate, as taught by Starns, because, as suggested by Starns, “autonomous vehicle would be more fully utilized (due to less time being offline) and the fleet as a whole would be better suited to satisfy ridership demands.” (Starns, ¶ 18)
Claims 21 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Kasavala in view of Konrardy as applied to claim 1, further in view of Wilson et al. (USRE47686E1; from here on referred to as Wilson).
As to claim 21, Kasavala discloses wherein the projector and sensor system is in a specific area (See FIGS. 1 and 2 which show that the device 1—i.e., the projector and sensor system—are in a specific area.). 
	Kasavala fails to explicitly disclose wherein the command is effective to cause the vehicle to navigate to a specific area of the inspection facility.
	Nevertheless, Konrardy teaches wherein the command is effective to cause the vehicle to navigate to a specific area of the inspection facility (“[If] the vehicle 108 is capable of fully autonomous operation under the usage restrictions, the on-board computer 114 may control the vehicle 108 to travel fully autonomously … to the repair facility [i.e., inspection facility].” That is, after identifying an impact event that may have caused damage, a command causes the vehicle to navigate to an inspection facility for inspection and possible repair. Emphasis added; see at least col. 53, ll. 63–66 to col. 54, ll. 1–16 and FIG. 8. Examiner notes that the broadest reasonable interpretation of “specific area” encompasses an area that is inside the facility and not outside of it.).
	Kasavala discloses an inspection facility having the claimed projector and sensor system, in which the claimed projector and sensor system are located in a specific area. Konrardy teaches sending a command to the vehicle to navigate to a specific area of the inspection facility.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kasavala and include the feature of: to navigate to a specific area of the inspection facility, as taught by Konrardy, to, as suggested by Konrardy, “improve upon existing techniques for evaluating autonomous vehicle components by identifying and responding to a broader range of component malfunctions.” (Konrardy, Col. 49, ll. 31–58). 
	The combination of Kasavala and Konrardy fails to explicitly disclose determining that the vehicle is ready to be inspected when the vehicle arrives at the specific area.
	Nevertheless, Wilson teaches determining that the vehicle is ready to be inspected when the vehicle arrives at the specific area (“When a vehicle is received with the area [i.e., the specific area], one or more sensors … [may] indicate that the inspection process is ready to begin.” Emphasis added; see at least col. 6, ll. 11–67). 
	Kasavala discloses an inspection facility having the claimed projector and sensor system, in which the claimed projector and sensor system are located in a specific area. Konrardy teaches sending a command to the vehicle to navigate to a specific area of the inspection facility. Wilson teaches determining that the vehicle is ready to be inspected when the vehicle arrives at the specific area.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasavala and Konrardy with the feature of: determining that the vehicle is ready to be inspected when the vehicle arrives at the specific area, as taught by Wilson, because this feature is useful for ensuring that vehicle inspection is performed in an efficient and timely manner in the correct location. As including the feature taught by Wilson into the combination of Kasavala and Konrardy corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Wilson is obvious. See MPEP 2141(III).
As to claim 23, the combination of Kasavala and Konrardy fails to explicitly disclose determining that the vehicle is ready to be inspected based at least in part on a location of the vehicle.
	Nevertheless, Wilson teaches determining that the vehicle is ready to be inspected based at least in part on a location of the vehicle (“When a vehicle is received with the area [i.e., the specific area], one or more sensors … [may] indicate that the inspection process is ready to begin.” Emphasis added; see at least col. 6, ll. 11–67).
	Kasavala discloses an inspection facility having the claimed projector and sensor system, in which the claimed projector and sensor system are located in a specific area. Konrardy teaches sending a command to the vehicle to navigate to a specific area of the inspection facility. Wilson teaches determining that the vehicle is ready to be inspected based at least in part on a location of the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasavala and Konrardy and include the feature of: determining that the vehicle is ready to be inspected based at least in part on a location of the vehicle, as taught by Wilson, because this feature is useful for ensuring that vehicle inspection is performed in an efficient and timely manner in the correct location. As including the feature taught by Wilson into the combination of Kasavala and Konrardy corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Wilson is obvious. See MPEP 2141(III).
Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Kasavala in view of Konrardy as applied to claim 1, further in view of Derouen (US20210081908A1).
As to claim 22, Kasavala fails to explicitly disclose generating a schedule for inspecting a plurality of vehicles.
	However, Konrardy teaches generating a schedule for inspecting a vehicle (“The on-board computer 114 … may facilitate repair or replacement of the component by automatically scheduling an appointment [i.e., generating a schedule] to repair or replace the component.”  See at least col. 53, ll. 63–67 to col. 54, ll. 1–16.). 
	Kasavala discloses an inspection facility having the claimed projector and sensor system. Konrardy teaches generating a schedule for inspecting a plurality of vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kasavala with the feature of: generating a schedule for inspecting a plurality of vehicles, as taught by Konrardy, because it is well-known the art that inspection facilities generate schedules for inspecting a plurality of vehicles.
	The combination of Kasavala and Konrardy fails to explicitly disclose:
	generating a schedule for inspecting a plurality of vehicles, wherein the vehicle is one of the plurality of vehicles, and wherein a second vehicle of the plurality of vehicles is navigating to the inspection facility for routine inspection; 
	prioritizing the vehicle with a more severe condition the second vehicle navigating to the inspection facility for routine inspection; and 
	adjusting the schedule based on the prioritization of the vehicle over the second vehicle.
	However, Derouen teaches:
	generating a schedule for inspecting a plurality of vehicles, wherein the vehicle is one of the plurality of vehicles, and wherein a second vehicle of the plurality of vehicles is navigating to the inspection facility for routine inspection; 
	prioritizing the vehicle with a more severe condition over the second vehicle navigating to the inspection facility for routine inspection; and 
	adjusting the schedule based on the prioritization of the vehicle over the second vehicle (“Disclosed is a system that prioritizes the services of the autonomous vehicles based on criticality of the service request received from the vehicle. The autonomous vehicles which when need a service can be routed … to the nearest facility … based on predetermined set of criteria. For example, if three vehicles which need the service, first needs oil change, the second one needs muffler replacement, and the third needs a breaks [sic] replacement, the system based on the trouble codes received from the autonomous vehicles can give priority to the one that has break malfunction.” See at least ¶ 9.)
	Kasavala discloses an inspection facility having the claimed projector and sensor system. Konrardy teaches generating a schedule for inspecting a plurality of vehicles. Derouen teaches prioritizing the vehicle with a more severe condition over the second vehicle navigating to the inspection facility for routine inspection.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kasavala and Konrardy and include the features of: wherein the vehicle is one of the plurality of vehicles, and wherein a second vehicle of the plurality of vehicles is navigating to the inspection facility for routine inspection; prioritizing the vehicle with a more severe condition over the second vehicle navigating to the inspection facility for routine inspection; and adjusting the schedule based on the prioritization of the vehicle over the second vehicle, as taught by Derouen, to cure the deficiencies of Kasavala and Konrardy because, as suggested by Derouen, it is useful to prioritize severe events which are “critical as compared to the other service requests, which are mainly maintenance request and does not need immediate assistance.” (Derouen, ¶ 9) Furthermore, it is well-known in the art that an impact event is considered a severe event which calls for prioritization for inspection and repair.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, this action is final. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action. In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mario C. Gonzalez whose telephone number is (571) 272-5633. The Examiner can normally be reached M–F, 10:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr, can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668